         Case 4:20-cv-00082-JTK Document 48 Filed 11/16/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

EDWARD L. CAMPBELL                                                                 PLAINTIFF

v.                                    4:20CV00082-JTK

ERIC HIGGINS, et al.                                                           DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED without prejudice.

       IT IS SO ADJUDGED this 16th day of November, 2020.




                                            _________________________________
                                            JEROME T. KEARNEY
                                            UNITED STATES MAGISTRATE JUDGE
